DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher B. Anderson on 14 February 2022.

The application has been amended as follows:
The Substitute Specification filed 07/22/2021 has been amended as follows in order to incorporate changes made to the specification in the Preliminary Amendment filed 12/18/2020:
Paragraph [001] of the Substitute Specification filed 07/22/2021 has been amended as follows:
[001]	This application is a continuation of U.S. Patent Application No. 17/106,700, filed November 30, 2020, which is a continuation of U.S. Patent Application No. 16/359,488, filed March 20, 2019, which claims the benefit of priority of United States Provisional Patent Application No. 62/645,479, filed on March 20, 2018; United States Provisional Patent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Nadeem Odeh/Primary Examiner, Art Unit 3669